Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings. Memorandum: Family Court failed to ascertain through allocution of respondent and his parent that respondent voluntarily waived his right to a fact-finding hearing and that respondent was aware of possible specific dispositional orders, pursuant to Family Court Act § 321.3 (1). Thus the order adjudging respondent to be a person in need of supervision is reversed (see, Matter of Tomika M., 136 AD2d 951). (Appeal from order of Erie County Family Court, Manz, J.— *1043PINS.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.